Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments were unpersuasive with respect to structure as the control unit appears to be merely memory, which could be software, hardware, or some combination. 
The Declaration of Manuel Bohm was considered, however, this is cannot be reconciled with what is disclosed in the specification. 

    PNG
    media_image1.png
    436
    671
    media_image1.png
    Greyscale

Applicant’s spec provides: [0006] “The provisions for display content applicable to each country depending on the automation level of a driving operation are stored in a control unit” (see also 0013, 0014].
Bohm has not clarified what structure constitutes a “control unit”. Bohm points to Exhibit A mentions a microprocessor but Bohn has not pointed out whether a “control unit” is a microprocessor, or memory or both. The same arguments apply to Exhibit B. Furthermore, when viewed with Applicant’s specification it appears the control unit is only memory. Applicant uses control unit and memory interchangeable. Examiner understands data is stored in memory not stored in the processor. See Applicant’s specification. 
[0021] In a control unit 5 arranged in the vehicle 1,  
[0057] In step S104, the detected degree of automation and the detected further state variables are compared with a parameter set 17 stored in the memory unit 5.
Examiner suggests amending to remove from the 112(f) interpretation. 
Examiner notes there was not enough time under the AFCP 2.0 program to fully consider the proposed amendments. However, examiner notes the amendments appear to overcome the art as applied. Further search and/or consideration would be needed. 


/GRANT SITTA/Primary Examiner, Art Unit 2694